DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 7, 9-11, 14-16, 26 and 27 have been amended. Claims 17 and 42 have been canceled. Claims 1-7, 9-11, 14-16 and 18-41 are pending.
Claim 27 has been amended to depend from a withdrawn claim and is thereby also withdrawn. Claims 1-6, 18-27 and 28-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 7, 9-11 and 14-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Linhardt et al (WO 2012/116048) and Xiong et al (J. Biotechnol., 2013) teach as set forth previously. Neither reference separately nor in combination teach or fairly suggest the product of claim 7, having the recited combination of disaccharide components and molecular weight requirements, as amended.   

Claim Rejections - 35 USC § 102
Claims 31 and 32 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Linhardt et al (WO 2012/116048).
Linhardt discloses the preparation of an engineered heparin beginning with heparosan as the starting material. The process comprises conversion of an amount of N-acetyl glycosamine residues in heparosan to provide a sulfated product heparosan by N-deacetylation and N-sulfonation with a base (NaOH) and a sulfonating agent (trimethylamine sulfur trioxide). The process further comprises treatment of the converted product with C5-epimerase and 2-O-sulfotransferase (2OST). See page 6 and Materials and Methods: section B and section D, step (1) at pp 11-12. The reference is silent regarding the disaccharide composition of the sulfonated heparosan (first GAG) that is prepared in claim 31 (second GAG). However, the reference discloses the disaccharide composition of the bioengineered heparin at Table 4 at page 18. To arrive at this product, it would appear that the sulfonated heparosan would comprise 85.5% NS. This is determined by totaling all disaccharides comprising NS (25.5 + 3.6 + 10.4 + 46.2) to arrive at total NS disaccharide before treatment with 2OST and 6OST. Similarly, after treatment with 2OST and before treatment with 6OST, the total NS disaccharides would be 28.9 (25.3 + 3.6), and the total NS2S disaccharides would be 56.6 (46.2 + 10.4). This is the product prepared and described at section D, step (1). This product was not yet treated with 3OST and so would not comprise 3S disaccharide groups. 
Applicant’s arguments filed March 29, 2022 have been fully considered but they are not persuasive.
Applicant argues that Table 4 of Linhardt does not teach the specific disaccharide composition of the second GAG intermediate of claim 31, so the reference is not anticipatory. This is not found to be persuasive. The reference not give the disaccharide content of this GAG, but as explained above, it can be determined from the information in the table. All the NS in the molecule comes from sulfonating the heparosan and totals 85.5% NS. After treatment with 2OST, the total of all the disaccharides in Table 4 having both NS and 2S (10.4 + 46.2 = 56.8) would be the total NS2S disaccharides. Likewise, the total of all the disaccharides, before treatment with 6OST, having NS but not 2S (25.3 + 3.6 = 28.9) would be the total of all NS disaccharides Even though this intermediate is not isolated and characterized, this step would be carried out in the disclosed method.

Claim Rejections - 35 USC § 103
Claims 31, 32*, 34-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (J. Biotechnol., 2013) in view of Fu et al (J. Pharm. Sci., 2013). *It is noted that claim 32 was not included in this grouping previously, but the limitation was taught by Xiong and clearly cited in the previous Office action. 
Xiong teaches the synthesis of an intermediate in the production of bioengineered heparin. See abstract. The process comprises the conversion of an amount of N-acetyl glycosamine residues in heparosan to provide a sulfated product by N-deacetylation and N-sulfonation with a base (NaOH) and a sulfonating agent to provide NSNAH. The process further comprises treatment of the converted product with C5-epimerase and 2OST to provide the intermediate, NSN2Hp. See paragraph bridging pp 241-242 and Section 2. NSN2Hp comprises an NS2S content of 53%. See Section 3.7. This product was not yet treated with 3OST and so would not comprise 3S disaccharide groups.   
The reference teaches that the use of the heparosan product NSNAH to afford a bioengineered heparin that is comparable to porcine heparin. See Section 3.2. The reference further describes the further conversion of the intermediate NSN2Hp using 6OST1 and 6OST3 with AST-IV catalyzed cofactor (sulfate donor, PAPS) recycling, followed by the treatment with 3OST, again with cofactor recycling. See Section 1, paragraphs 3 and 4. In carrying out the reaction with 2OST, the reference further discloses the use of PAPS and PNPS as sulfate donors in a recycling system with immobilized AST-IV catalyst. See section 2.6.   
The reference is silent regarding the NS content of the heparosan and the NS content of the NSN2Hp (second GAG).
Fu discloses the disaccharide content of a porcine-derived heparin. See first entry in Table 3. This product comprises 4.1% of NS, 15.6% of NS6S, 4.2% of NS2S, and 60.1% of NS2S6S (TriS). Going through the same calculations as discussed above, the total of all NS-containing disaccharides suggests a heparosan having about 84% NS disaccharides in order to prepare a bioengineered heparin similar to this porcine-derived heparin. Similarly, the total of 4.1 + 15.6 would suggest a post-2OST, pre-6OST intermediate having an NS disaccharide content of about 19.7% and an NS2S content of about 64.3% (4.1 + 60.1).
It would have been obvious to one having ordinary skill at the time the application was filed to modify the Xiong method of preparing NSN2Hp (second glycosaminoglycan) by using the guidance with respect to the disaccharide content of a porcine-derived heparin, such as that disclosed by Fu, with a reasonable expectation of success. In using the guidance of Fu, one of ordinary skill would arrive at a process starting with a heparosan and converting it to a product having an NS disaccharide content of about 84% for the preparation of a second glycosaminoglycan intermediate having an NS disaccharide content of about 19.7% and an NS2S content of about 64.3%. In the absence of unexpected results, it would be within the scope of the artisan to monitor the various reactions and optimize the degree of sulfation and disaccharide content to provide the preferred glycosaminoglycan product. 
It would have been further obvious to use the intermediate NSN2Hp (second GAG) made obvious by the combination of Xiong and Fu to prepare a third intermediate GAG (pre-3OST) or an engineered heparin by carrying out the additional sulfation steps using 6OST1/6OST3 and, optionally 3OST, with a reasonable expectation of success. The artisan would be motivated to carry out this process of further sulfation using an AST-IV catalyzed recycling system with PAPS/PNPS sulfate donors because it is well known in the art. It would be further within the scope of the artisan to carry this process out with immobilized enzymes because it is expressly suggested in the art. 
Applicant’s arguments filed March 29, 2022 have been fully considered but they are not persuasive.
Applicant argues that Xiong does not convert its intermediate into bioengineered heparin. This is not found to be persuasive because the claims do not require this preparation, only the preparation of a second GAG intermediate. Applicant reiterates ad nauseam that the art does not teach “synthesizing biosynthetic heparin (BSH), which may be bioequivalent to porcine USP Heparin Sodium.” It is noted that none of these claims require such a product or process. 
Applicant further contends that the Office does not address why one of ordinary skill would expect that manipulating a disaccharide content of Xiong’s NS2NHp based on the information from Fu would not affect the NS2S content of the modified NS2NHp. As explained above, the total amount of NS in Fu provides a suitable starting point for a sulfonated heparanosan as the starting material, as well as targets for the 2OST (total 2S) and 6OST (total 6S) reactions. The examiner maintains that it would be within the scope of the artisan to monitor each of these reactions in a way necessary to achieve the sulfation targets at each step. Such monitoring is expressly discussed at Section 2.5.    

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (J. Biotechnol., 2013) in view of Fu et al (J. Pharm. Sci., 2013) as applied to claims 31, 34-39 and 41 above, and further in view of Chen et al (J. Biol. Chem., 2005). 
Xiong and Fu teach as set forth above. The references are silent regarding a process wherein the AST-IV is in solution. 
Chen teaches the sulfation of a glycosaminoglycan with sulfotransferases comprising an AST-IV catalyst that is in solution. See “Modification of Polysaccharides” at page 42818, right column. 
  It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the intermediate NSN2Hp (second GAG) made obvious by the combination of Xiong and Fu to prepare a third intermediate glycosaminoglycan (pre-3OST) or an engineered heparin as set forth above by carrying out the additional sulfation steps using 6OST1/6OST3 and, optionally 3OST, with a sulfate donor recycling system wherein the AST-IV catalyst is in solution with a reasonable expectation of success. This modification would amount to a simple substitution of one known method for another to obtain predictable results. The limitations regarding disaccharide content are addressed above.
Applicant’s arguments filed March 29, 2022 have been fully considered but they are not persuasive. Applicant does not add any further arguments not addressed above. 

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (J. Biotechnol., 2013) in view of Fu et al (J. Pharm. Sci., 2013) and Rosenberg et al (US 2014/0349962).
Xiong and Fu teach as set forth above. The references are silent regarding converting an amount of N-acetyl glycosamine residues in heparosan to provide a sulfated product by treating the heparosan with N-deacetylase, N-sulfotransferase (NDST). 
It is known to convert an amount of N-acetyl glycosamine residues in heparosan using NDST to provide a sulfated product. See Rosenberg at Example 1.  
It would have been obvious to one having ordinary skill at the time the application was filed to modify the Xiong method of preparing the NSN2Hp (second GAG) precursor, NSNAH, by treating heparosan with NDST with a reasonable expectation of success. This modification would amount to a simple substitution of one known method for another to obtain predictable results. The limitations regarding disaccharide content are addressed above. 
Applicant’s arguments filed March 29, 2022 have been fully considered but they are not persuasive. Applicant does not add any further arguments not addressed above. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623